PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/278,436
Filing Date: 18 Feb 2019
Appellant(s): GE Global Sourcing LLC



__________________
Kraeling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 14, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-10 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2013/0317676 A1) (hereinafter Cooper) in view of Frashure (US 2014/0146152 A1) (hereinafter Frashure).

Regarding claim 1, Cooper discloses a system [Paragraph [0020], vehicle system 100] comprising:
a digital camera configured to be disposed onboard at least one of a propulsion vehicle or a non-propulsion vehicle of a vehicle system, the camera configured to generate image data within a field of view of the camera [Paragraph [0022]-[0023], plural sensors 108, using optics, acquiring static images of route, as digital camera]; and
one or more analysis processors configured to examine the image data generated by the camera to identify at least one of damage to the route, a deteriorating condition of the route, or a condition of the one or more wayside devices, the condition of the one or more wayside devices including at least one of damage to the one or more wayside devices, a missing wayside device, deterioration of the one or more wayside devices, or a change in terrain at or near the one or more wayside devices [Paragraph [0039]-[0044], Route examining unit 500, being a processor, receives inspection data from sensors 108, includes identification module 506 to examine images of the route 102 to identify damage to the route 102].
However, Cooper does not explicitly disclose the field of view including at least a portion of a cab of the at least one of the propulsion vehicle or the non-propulsion vehicle, the field of view of the camera also including at least one of (a) a portion of a route being traveled by the vehicle system or (b) one or more wayside devices disposed along the route being traveled by the vehicle system, the cab including a space where an operator of the at least one of the propulsion vehicle or the non-propulsion vehicle is located during travel of the vehicle system.
Frashure teaches the field of view including at least a portion of a cab of the at least one of the propulsion vehicle or the non-propulsion vehicle, the field of view of the camera also including at least one of (a) a portion of a route being traveled by the vehicle system or (b) one or more wayside devices disposed along the route being traveled by the vehicle system, the cab including a space where an operator of the at least one of the propulsion vehicle or the non-propulsion vehicle is located during travel of the vehicle system [Paragraph [0015]-[0021], Fig. 1, Single forward facing camera is located in the cab of the vehicle, where video is captured of the driver in the cab and the forward area including road, simultaneously].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the camera of Frashure as above, to facilitate concurrently monitoring of a driver of a vehicle and an area in front of the vehicle, including route and tracks, using a single forward facing camera and determine if the driver is awake while performing lane tracking and detecting trigger events (Frashure, Paragraphs [0004]-[0008]).

Regarding claim 3, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cooper discloses wherein the one or more analysis processors are configured to be disposed onboard the at least one of the propulsion vehicle or the non-propulsion vehicle for examination of the image data [Paragraph [0039]-[0044], Figs. 5-6, Route examining unit 500, being onboard vehicle 104, receives inspection data from sensors 108, includes identification module 506 to examine images of the route 102].

Regarding claim 9, method claim 9 corresponds to system claim 1, and therefore is also rejected for the same reasons of obviousness as recited above.

Regarding claim 10, Cooper and Frashure disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cooper discloses wherein the image data is generated and examined while the at least one of the propulsion vehicle or the non-propulsion vehicle is moving along the route [Paragraph [0022]-[0023] & [0026], As the vehicle system 100 moves along the route 102, the sensors 108 acquires inspection data, wherein plural sensors 108, being camera and using optics, acquiring static images of route].

Regarding claim 21, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Frashure teaches wherein the digital camera is positioned so that the field of view of the digital camera includes the operator [Paragraph [0015]-[0021], Fig. 1, Single forward facing camera is located in the cab of the vehicle, where video is captured of the driver in the cab and the forward area including road, simultaneously].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the camera of Frashure as above, to facilitate concurrently monitoring of a driver of a vehicle and an area in front of the vehicle, including route and tracks, using a single forward facing camera and determine if the driver is awake while performing lane tracking and detecting trigger events (Frashure, Paragraphs [0004]-[0008]).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2013/0317676 A1) (hereinafter Cooper) and Frashure (US 2014/0146152 A1) (hereinafter Frashure) in view of Bridgers et al. (US 2014/0355839 A1) (hereinafter Bridgers).

Regarding claim 2, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Cooper nor Frashure explicitly disclose wherein the digital camera is a high definition camera.
Bridgers teaches wherein the digital camera is a high definition camera [Paragraph [0018], Fig. 1, Camera is a 5 megapixel camera capturing HD video].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the camera of Bridgers as above, to capture high definition video that provides greater image quality and detail to identify road characteristics such as deterioration or abnormalities in the surface (Bridgers, Paragraphs [0015]-[0018]).

Claim(s) 4, 6, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2013/0317676 A1) (hereinafter Cooper) and Frashure (US 2014/0146152 A1) (hereinafter Frashure) in view of Gardiner et al. (US 2015/0371094 A1) (hereinafter Gardiner).

Regarding claim 4, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cooper discloses wherein the one or more analysis processors are configured to identify at least one of the damage to the route, the deteriorating condition of the route, or the condition of the one or more wayside devices [Paragraph [0039]-[0044], Route examining unit 500, being a processor, receives inspection data from sensors 108, includes identification module 506 to examine images of the route 102 to identify damage to the route 102].
However, Cooper and Frashure do not explicitly disclose of identifying at least one of the damage to the route based on at least one of an edge detection algorithm, pixel metrics, an object detection algorithm, baseline image data, or a pixel gradient in the image data.
Gardiner teaches of identifying at least one of the damage to the route based on at least one of an edge detection algorithm, pixel metrics, an object detection algorithm, baseline image data, or a pixel gradient in the image data [Paragraph [0060], Fig. 8, condition statistics, as pixel metrics, have been generated, more damaged areas such as the area denoted 78 are given a lower condition statistic of 0.426, relative to less damaged areas such as the area denoted 80, having a condition statistic value of 0.723].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the damage pixel analysis of Gardiner as above, to provide necessary detail from high definition cameras to determine accurate assessments of road marking conditions and driver weave (Gardiner, [0069]).

Regarding claim 6, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Cooper nor Frashure disclose the particulars of claim 6.
Gardiner teaches wherein the one or more analysis processors are configured to identify the damage to the route as a condition that differs from a designated condition [Paragraph [0060], Fig. 8, condition statistics, as pixel metrics, have been generated, more damaged areas such as the area denoted 78 are given a lower condition statistic of 0.426, relative to less damaged areas, as designated condition, such as the area denoted 80, having a condition statistic value of 0.723].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the damage pixel analysis of Gardiner as above, to provide necessary detail from high definition cameras to determine accurate assessments of road marking conditions and driver weave (Gardiner, [0069]).

Regarding claim 11, method claim 11 corresponds to system claim 4, and therefore is also rejected for the same reasons of obviousness as recited above.

Regarding claim 13, method claim 13 corresponds to system claim 6, and therefore is also rejected for the same reasons of obviousness as recited above.

Claim(s) 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2013/0317676 A1) (hereinafter Cooper) and Frashure (US 2014/0146152 A1) (hereinafter Frashure) in view of Nadeem et al. (US 2011/0095908 A1) (hereinafter Nadeem).

Regarding claim 5, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Cooper nor Frashure teach or suggest the particulars of claim 5.
Nadeem teaches wherein the one or more wayside devices include a signaling light and the one or more analysis processors are configured to identify a broken or missing light of the signaling light based on the image data [Paragraph [0063]-[0074], Fig. 6, Vehicle with imaging platform approaching traffic light, as wayside device, suspected to be malfunctioning, and determines if wayside device is faulty].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the fault detector of Nadeem as above, to detect faulty lights and wayside devices and prevent accidents or hazardous conditions (Nadeem, Paragraph [0003]-[0006]).

Regarding claim 12, method claim 12 corresponds to system claim 5, and therefore is also rejected for the same reasons of obviousness as recited above.

Claim(s) 7-8 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2013/0317676 A1) (hereinafter Cooper) and Frashure (US 2014/0146152 A1) (hereinafter Frashure) in view of Harvey et al. (US 9,129,355 B1) (hereinafter Harvey).

Regarding claim 7, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Cooper and Frashure do not explicitly disclose the particulars of claim 7.
Harvey teaches wherein the one or more analysis processors are configured to edit the image data acquired during a trip of the at least one of the propulsion vehicle or the non-propulsion vehicle to create edited image data that includes the image data representative of the at least one of the damage to the route, the deteriorating condition of the route, or the condition of the one or more wayside devices but that does not include other image data [Col. 2 ll. 24-35, Col. 12. Ll. 36-66, Fig. 5, Images from UAV, as propulsion vehicle, analyzes condition of infrastructure item, and assigns an indicator color to indicate the extent of damage to infrastructure item and road, thus editing the image data to represent extents of damage].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the image user interface of Harvey as above, to display the extent or severity of the damage to the infrastructure and asset the amount of damage and costs to repair wayside equipment at greater distances or in poor visibility conditions, thereby reducing likelihood of train collisions and/or derailment (Harvey, Cols. 1-2 ll. 44-8).

Regarding claim 8, Cooper and Frashure disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Cooper and Frashure do not explicitly disclose the particulars of claim 8.
Harvey teaches wherein the one or more analysis processors are configured to determine a location of the at least one of the propulsion vehicle or the non-propulsion vehicle when the image data representative of at least one of damage to the route, the deteriorating condition of the route, or the condition of the one or more wayside devices is obtained [Col. 2 ll. 18-23, Col. 4. ll. 10-15 & 40-47, Col. 6 ll. 20-37, GPS determines position of aerial images captured by UAV and aggregates aerial images with location], and the one or more analysis processors are configured to examine the image data representative of at least one of the damage to the route, the deteriorating condition of the route, or the condition of the one or more wayside devices at the location, but to not examine the image data acquired at one or more other locations [Col. 2 ll. 24-35, Col. 12. Ll. 36-66, Fig. 5, Images from UAV, as propulsion vehicle, analyzes condition of infrastructure item, and assigns an indicator color to indicate the extent of damage to infrastructure item and road].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the image user interface of Harvey as above, to display the extent or severity of the damage to the infrastructure and asset the amount of damage and costs to repair wayside equipment at greater distances or in poor visibility conditions, thereby reducing likelihood of train collisions and/or derailment (Harvey, Cols. 1-2 ll. 44-8).

Regarding claims (14-15), method claims (14-15) correspond to system claims (7-8), and therefore are also rejected for the same reasons of obviousness as recited above.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2010/0070172 A1) (hereinafter Kumar) in view of Kageta (US 2014/0022389 A1) (hereinafter Kageta), and further in view of Brinkmann et al. (US 9,535,878 B1) (hereinafter Brinkmann).

Regarding claim 16, Kumar discloses a system [Paragraph [0029], system 10] comprising:
a digital camera configured to be disposed in a propulsion vehicle, the camera configured to generate image data within a field of view of the camera, the field of view including one or more wayside devices along the route being traveled by the propulsion vehicle [Paragraph [0029], Fig. 1, Locomotive 22 as propulsion vehicle, carrying cameras 18/19, as configured to collect visible spectral data of the wayside equipment 14 when traveling along railroad 16]; and
one or more analysis processors configured to be disposed onboard the propulsion vehicle and to examine the image data generated by the camera [Paragraph [0029]-[0035], Fig. 1, Controller 24, as analysis processors, coupled to cameras 18/19, to process visible spectral data of the wayside equipment 14 to identify color of wayside equipment].
However, Kumar does not disclose the digital camera configured to be disposed in a non-propulsion vehicle that is coupled with a propulsion vehicle in a vehicle system.
Kageta teaches of the digital camera configured to be disposed in a non-propulsion vehicle that is coupled with a propulsion vehicle in a vehicle system [Paragraph [0028], Figs. 1-2, Camera 42 on trailer 40, as non-propulsion vehicle].
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to dispose the digital camera in the non-propulsion vehicle of Kageta onto the non-propulsion vehicle of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination, wherein the digital camera is placed onto the non-propulsion vehicle to detect wayside devices, were predictable.
Lastly, Kumar does not explicitly disclose one or more analysis processors configured to examine the image data generated by the camera to identify a missing wayside device from the one or more wayside devices.
Brinkmann teaches one or more analysis processors configured to examine the image data generated by the camera to identify a missing wayside device from the one or more wayside devices [Col. 12 ll. 8-31 & Col. 17 ll. 48-64, Steps 305 & 505, Driving analysis servers analyze image and video retrieved to determine that a traffic sign, as wayside device, is missing or obscured].
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to introduce the capability of identifying missing roadside and traffic signs of Brinkmann onto the non-propulsion vehicle of Kumar, to gather vehicle data in identifying high-risk or unsafe driving conditions at a vehicle (Cols. 1-2 ll. 55-28). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of identifying missing wayside devices would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brinkmann to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image and video analyses functions into similar systems. Further, applying the capability of identifying missing traffic signs or wayside devices in images to Kumar with images of wayside devices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve the controller of Kumar to incorporate the ability to identify missing traffic signs or wayside devices in images or video.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2010/0070172 A1) (hereinafter Kumar), Kageta (US 2014/0022389 A1) (hereinafter Kageta), and Brinkmann et al. (US 9,535,878 B1) (hereinafter Brinkmann) in view of Bridgers et al. (US 2014/0355839 A1) (hereinafter Bridgers).

Regarding claim 17, Kumar, Kageta, and Brinkmann disclose the system of claim 16, and are analyzed as previously discussed with respect to the claim.
However, neither Kumar, Kageta, nor Brinkmann disclose wherein the digital camera is a high definition camera.
Bridgers teaches wherein the digital camera is a high definition camera [Paragraph [0018], Fig. 1, Camera is a 5 megapixel camera capturing HD video].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumar to integrate the camera of Bridgers as above, to capture high definition video that provides greater image quality and detail to identify road characteristics such as deterioration or abnormalities in the surface (Bridgers, Paragraphs [0015]-[0018]).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2010/0070172 A1) (hereinafter Kumar), Kageta (US 2014/0022389 A1) (hereinafter Kageta), and Brinkmann et al. (US 9,535,878 B1) (hereinafter Brinkmann) in view of Gardiner et al. (US 2015/0371094 A1) (hereinafter Gardiner).

Regarding claim 18, Kumar, Kageta, and Brinkmann disclose the system of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kumar discloses of the one or more analysis processors are configured to identify the condition of the one or more wayside devices [Paragraph [0029]-[0035], Fig. 1, Controller 24, as analysis processors, coupled to cameras 18/19, to process visible spectral data of the wayside equipment 14 to identify color of wayside equipment].
However, Kumar, Kageta, and Brinkmann do not explicitly disclose identifying the condition of the one or more wayside devices based on at least one of an edge detection algorithm, pixel metrics, an object detection algorithm, baseline image data, or a pixel gradient in the image data.
Gardiner teaches identifying the condition of the one or more wayside devices based on at least one of an edge detection algorithm, pixel metrics, an object detection algorithm, baseline image data, or a pixel gradient in the image data [Paragraph [0060], Fig. 8, condition statistics, as pixel metrics, have been generated, more damaged areas such as the area denoted 78 are given a lower condition statistic of 0.426, relative to less damaged areas such as the area denoted 80, having a condition statistic value of 0.723].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumar to integrate the damage pixel analysis of Gardiner as above, to provide necessary detail from high definition cameras to determine accurate assessments of road marking conditions and driver weave (Gardiner, [0069]).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2010/0070172 A1) (hereinafter Kumar), Kageta (US 2014/0022389 A1) (hereinafter Kageta), and Brinkmann et al. (US 9,535,878 B1) (hereinafter Brinkmann) in view of Jie et al. (US 2012/0113259 A1) (hereinafter Jie).

Regarding claim 19, Kumar, Kageta, and Brinkmann disclose the system of claim 16, and are analyzed as previously discussed with respect to the claim.
However, Kumar, Kageta, and Brinkmann do not explicitly disclose the particulars of claim 19.
Jie teaches wherein the one or more wayside devices include at least one of an inspection wayside device that inspects the propulsion vehicle as the propulsion vehicle moves past the inspection wayside device or a signaling wayside device that communicates information with the propulsion vehicle as the propulsion vehicle moves past the signaling wayside device [Paragraph [0003] & [0047]-[0048], Figs. 1-2, Cameras as inspection wayside device, installed at the right side of the tracks to shoot and inspect train passing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumar to integrate the fault detector of Jie as above, to detect faults of the train in a timely manner and instruct trains to stop at stations for maintenance (Jie, Paragraph [0048]).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2010/0070172 A1) (hereinafter Kumar), Kageta (US 2014/0022389 A1) (hereinafter Kageta), and Brinkmann et al. (US 9,535,878 B1) (hereinafter Brinkmann) in view of Harvey et al. (US 9,129,355 B1) (hereinafter Harvey).

Regarding claim 20, Kumar, Kageta, and Brinkmann disclose the system of claim 16, and are analyzed as previously discussed with respect to the claim.
However neither Kumar, Kageta, nor Brinkmann disclose the particulars of claim 20.
Harvey teaches wherein the one or more analysis processors are configured to determine a location of the propulsion vehicle when the image data representative of the condition of the one or more wayside devices is imaged [Col. 2 ll. 18-23, Col. 4. ll. 10-15 & 40-47, Col. 6 ll. 20-37, GPS determines position of aerial images captured by UAV and aggregates aerial images with location].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the image user interface of Harvey as above, to display the extent or severity of the damage to the infrastructure and asset the amount of damage and costs to repair wayside equipment at greater distances or in poor visibility conditions, thereby reducing likelihood of train collisions and/or derailment (Harvey, Cols. 1-2 ll. 44-8).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  
A. First Ground of Rejection Under Appeal – Claims 16-20 under 35 USC 112(b).

(2) Response to Argument

i.) Brief Summary 
In pg. 11, Appellant submits that the Examiner committed errors in the rejections of the claims, and requests that the rejections be withdrawn and the claims to be allowed.
The Examiner respectfully disagrees. The Examiner has found prior art in the same field of endeavor as Appellant’s invention, being cameras situated upon vehicles, that read on Appellant’s claims. Therefore the rejections are maintained as discussed in further detail below. 

B. Second Ground of Rejection Under Appeal
	In pages 11-15 in regards to claim 16, the Appellant asserts that the combination of Kumar, Kageta, and Brinkmann does not render obvious each and every recitation in claim 16. The Examiner respectfully disagrees for the reasons discussed below.
	First, in pages 12-13, the Appellant asserts that Kumar does not disclose an analysis processor onboard a propulsion vehicle that examines image data of a camera on a non-propulsion vehicle to identify a missing wayside device.
The Examiner respectfully deems this point moot because it is the combination of Kumar, Kageta, and Brinkmann that teach the above limitation. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As outlined in the Final Office Action, Kumar discloses a controller 24 in Paragraphs [0029]-[0035] & Fig. 1 that the Examiner reads as the one or more analysis processors because it is coupled to cameras 18/19 and processes the visible spectral data of wayside equipment 14 received from cameras 18/19 that are image data of wayside equipment 14. However, the Examiner notes that Kumar does not disclose the controller that processes the visible spectral data to identify a missing wayside device, and introduces Brinkmann, in the same field of endeavor of processing images from cameras on vehicles as Kumar, to teach of identifying a missing wayside device. In Col. 12 ll. 8-31 & Col. 17 ll. 48-64, Brinkmann describes in steps 305 & 505, that the driving analysis servers analyze image and video retrieved from the vehicle to determine that a traffic sign, reading as the wayside device, is missing or obscured. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to introduce the capability of identifying missing roadside and traffic signs of Brinkmann onto the controller of Kumar, to gather vehicle data in identifying high-risk or unsafe driving conditions at a vehicle as Brinkmann discusses in Cols. 1-2 ll. 55-28. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of identifying missing wayside devices would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brinkmann to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image and video analyses functions into similar systems. Furthermore, applying the capability of identifying missing traffic signs or wayside devices in images to Kumar with images of wayside devices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve the controller of Kumar to incorporate the ability to identify missing traffic signs or wayside devices in images or video. Then, the Examiner also notes that the controller of Kumar does not process the visible spectral data from a digital camera configured to be disposed in a non-propulsion vehicle that is coupled with a propulsion vehicle in a vehicle system. Therefore, the Examiner introduces Kageta, in the same field of endeavor of processing images from cameras on vehicles as Kumar, to teach this claim limitation. In paragraphs [0028]-[0030] & Figs. 1-2, Kageta shows a camera 42 on trailer 40, reading as a non-propulsion vehicle, with images that are received and processed for display by the control module 30, reading as an on-board processor. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to dispose the digital camera in the non-propulsion vehicle of Kageta onto the non-propulsion vehicle of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination, wherein the digital camera is placed onto the non-propulsion vehicle to detect wayside devices, were predictable, and necessary to capture images of areas behind a vehicle towards the ground that may include blind spots hidden from view as Kageta discusses in Paragraphs [0001]-[0003]. Furthermore, having a camera relocated onto a non-propulsion vehicle would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Finally, it is noted that the features upon which Appellant relies (i.e., “In particular a system is provided that includes a camera configured to generate an image representative of image data 200 within a field of view that includes one or more wayside devices 206, 208 along a route 104. Original Specification Paragraph [0061] and see Fig. 4, and Original Specification Paragraph [00185]”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the combination of Kumar, Kageta, and Brinkmann disclose or teach an analysis processor onboard a propulsion vehicle that examines image data of a camera on a non-propulsion vehicle to identify a missing wayside device.
	Next, in pages 13-15, the Appellant asserts that Kageta and Brinkmann do not disclose the analysis processor(s) onboard a propulsion vehicle to examine image data output by a camera onboard a non-propulsion vehicle. 
The Examiner respectfully deems this point moot because it is the combination of Kumar, Kageta, and Brinkmann that teach the above limitation. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously discussed above, it is Kumar that discloses the analysis processor(s) onboard a propulsion vehicle to examine image data output by a camera onboard. In Paragraphs [0029]-[0035] & Fig. 1, Kumar discloses a controller 24 that the Examiner reads as the one or more analysis processors onboard locomotive 22 coupled to cameras 18/19 and processes the visible spectral data of wayside equipment 14 received from cameras 18/19. However the Examiner notes that Kumar does not disclose of the controller to examine image data output by a camera onboard a non-propulsion vehicle, and therefore relies upon Kageta, in the same field of endeavor of processing images from cameras on vehicles as Kumar, to teach this claim limitation. In paragraphs [0028]-[0030] & Figs. 1-2, Kageta shows a camera 42 on trailer 40, reading as a non-propulsion vehicle, with images that are received and processed for display by the control module 30, reading as an on-board processor. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to dispose the digital camera in the non-propulsion vehicle of Kageta onto the non-propulsion vehicle of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination, wherein the digital camera is placed onto the non-propulsion vehicle to detect wayside devices, were predictable, and necessary to capture images of areas behind a vehicle towards the ground that may include blind spots hidden from view as Kageta discusses in Paragraphs [0001]-[0003]. Furthermore, having a camera relocated onto a non-propulsion vehicle would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore the combination of Kumar, Kageta, and Brinkmann discloses or teaches the analysis processor(s) onboard a propulsion vehicle to examine image data output by a camera onboard a non-propulsion vehicle.
Then, in page 14, the Appellant asserts that Kageta does not describe an analysis process onboard a propulsion vehicle that examines image data generated by a camera on a non-propulsion vehicle, and thus the combination of Kumar and Kageta does not provide any processor onboard a propulsion vehicle that examines image data generated by a camera on a non-propulsion vehicle to identify a missing wayside device.
The Examiner respectfully deems this point moot because it is the combination of Kumar, Kageta, and Brinkmann that teaches the above limitation. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously discussed above, it is Kumar that discloses the analysis processor(s) onboard a propulsion vehicle to examine image data output by a camera onboard. In Paragraphs [0029]-[0035] & Fig. 1, Kumar discloses a controller 24 that the Examiner reads as the one or more analysis processors onboard locomotive 22 coupled to cameras 18/19 and processes the visible spectral data of wayside equipment 14 received from cameras 18/19. However the Examiner notes that Kumar does not disclose of the controller to examine image data output by a camera onboard a non-propulsion vehicle, and therefore relies upon Kageta, in the same field of endeavor of processing images from cameras on vehicles as Kumar, to teach this claim limitation. In paragraphs [0028]-[0030] & Figs. 1-2, Kageta shows a camera 42 on trailer 40, reading as a non-propulsion vehicle, with images that are received and processed for display by the control module 30, reading as an on-board processor. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to dispose the digital camera in the non-propulsion vehicle of Kageta onto the non-propulsion vehicle of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination, wherein the digital camera is placed onto the non-propulsion vehicle to detect wayside devices, were predictable, and necessary to capture images of areas behind a vehicle towards the ground that may include blind spots hidden from view as Kageta discusses in Paragraphs [0001]-[0003]. Furthermore, having a camera relocated onto a non-propulsion vehicle would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, the Examiner notes that the controller of Kumar does not process the visible spectral data to identify a missing wayside device, and therefore introduces Brinkmann, in the same field of endeavor of processing images from cameras on vehicles as Kumar, to teach of identifying a missing wayside device. In Col. 12 ll. 8-31 & Col. 17 ll. 48-64, Brinkmann describes in steps 305 & 505, that the driving analysis servers analyze image and video retrieved from the vehicle to determine that a traffic sign, reading as a wayside device, is missing or obscured. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to introduce the capability of identifying missing roadside and traffic signs of Brinkmann onto the processor of Kumar, to gather vehicle data in identifying high-risk or unsafe driving conditions at a vehicle as Brinkmann discusses in Cols. 1-2 ll. 55-28. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of identifying missing wayside devices would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brinkmann to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image and video analyses functions into similar systems. Furthermore, applying the capability of identifying missing traffic signs or wayside devices in images to Kumar with images of wayside devices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve the controller of Kumar to incorporate the ability to identify missing traffic signs or wayside devices in images or video. Therefore the combination of Kumar, Kageta, and Brinkmann disclose or teach a processor onboard a propulsion vehicle that examines image data generated by a camera on a non-propulsion vehicle to identify a missing wayside device.
Next, in pages 14-15, the Appellant asserts that Brinkmann does not provide an analysis processor at the vehicle for examining image data to determine the existence of a missing wayside device.
The Examiner respectfully deems this point moot because it is the combination of Kumar, Kageta, and Brinkmann that teach the above limitation. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously discussed above, Kumar discloses a controller 24 that the Examiner reads as the one or more analysis processors because it is coupled to cameras 18/19 and processes the visible spectral data of wayside equipment 14 received from cameras 18/19 that are image data of wayside equipment 14. However, the Examiner notes that Kumar does not disclose the controller of processing the visible spectral data to identify a missing wayside device, and introduces Brinkmann, in the same field of endeavor of processing images from cameras on vehicles as Kumar, to teach of identifying a missing wayside device. In Col. 12 ll. 8-31 & Col. 17 ll. 48-64, Brinkmann describes in steps 305 & 505, that the driving analysis servers analyze image and video retrieved from the vehicle to determine that a traffic sign, reading as a wayside device, is missing or obscured. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to introduce the capability of identifying missing roadside and traffic signs of Brinkmann onto the processor of Kumar, to gather vehicle data in identifying high-risk or unsafe driving conditions at a vehicle as Brinkmann discusses in Cols. 1-2 ll. 55-28. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of identifying missing wayside devices would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brinkmann to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image and video analyses functions into similar systems. Furthermore, applying the capability of identifying missing traffic signs or wayside devices in images to Kumar with images of wayside devices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve the controller of Kumar to incorporate the ability to identify missing traffic signs or wayside devices in images or video. Therefore the combination of Kumar, Kageta, and Brinkmann disclose or teach an analysis processor at the vehicle for examining image data to determine the existence of a missing wayside device.
Then, in pages. 15-17, the Appellant asserts that one of ordinary skill the art would not be motivated to look to Kageta and Brinkmann to combine with Kumar that is alleged as impermissible hindsight reconstruction.
The Examiner respectfully disagrees. In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner then notes Paragraph [0059] in Kumar states that, “the patentable scope of the embodiments of the invention is defined by the claims, and may include other examples that occur to those skilled in the art. Such other examples are intended to be within the scope of the claims if they have structural elements that do not differ from the literal language of the claims, or if they include equivalent structural elements with insubstantial differences from the literal languages of the claims.” This indicates that the embodiments described in Kumar may include other examples, or may be modified within the scope of the invention with the intention of driving innovation. Furthermore, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). Therefore one of ordinary skill in the art would have been motivated or led to modify and improve upon Kumar with teachings and suggestions from Kageta and Brinkmann, both in the same field of endeavor of cameras situated upon vehicles, to arrive at the claimed invention. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to dispose the digital camera in the non-propulsion vehicle of Kageta onto the non-propulsion vehicle of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination, wherein the digital camera is placed onto the non-propulsion vehicle to detect wayside devices, were predictable, and necessary to capture images of areas behind a vehicle towards the ground that may include blind spots hidden from view as Kageta discusses in Paragraphs [0001]-[0003]. It would also have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to introduce the capability of identifying missing roadside and traffic signs of Brinkmann onto the processor of Kumar, to gather vehicle data in identifying high-risk or unsafe driving conditions at a vehicle as discussed in Cols. 1-2 ll. 55-28. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of identifying missing wayside devices would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brinkmann to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image and video analyses functions into similar systems. Further, applying the capability of identifying missing traffic signs or wayside devices in images to Kumar with images of wayside devices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve the controller of Kumar to incorporate the ability to identify missing traffic signs or wayside devices in images or video. Therefore, the combination of Kumar, Kageta, and Brinkmann arrives at the invention of claim 16. 
Next, in pages 17-18, the Appellant asserts that the Examiner not only was unable to find a single reference to meet the claim limitations of claim 16, but that the Examiner was unable to provide two references that could meet the claim limitations. 
The Examiner respectfully disagrees. In response to the Appellant’s argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). As previously discussed in the Final Office Action and explanations above, the combination of Kumar, Kageta, and Brinkmann discloses or teaches every recited claim limitation for the reasons outlined previously, and therefore the combination of Kumar, Kageta, and Brinkmann teaches the invention of claim 16.
Then, in page 18, the Appellant alleges that one skilled in the art would not have a desire to place a rearview camera on a non-propulsion vehicle to face downwardly, because the non-propulsion vehicles as taught in Kumar are coupled to other non-propulsion vehicles, theorizing that doing so makes capturing any camera data related to wayside devices as unlikely.
The Examiner respectfully disagrees. First, in regards to the Appellant’s assertion that Kageta does not contemplate any analysis of data or information captured by the rearward camera, the Examiner deems this point moot as it is Brinkmann that teaches this in Col. 12 ll. 8-31 & Col. 17 ll. 48-64, describing steps 305 & 505, that the driving analysis servers analyze image and video retrieved from the vehicle to determine that a traffic sign, reading as a wayside device, is missing or obscured as previously discussed. Second, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). Therefore one of ordinary skill in the art would have been motivated or led to modify and improve upon Kumar with teachings and suggestions from Kageta, in the same field of endeavor of cameras situated upon vehicles, to arrive at the claimed invention. It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to dispose the digital camera in the non-propulsion vehicle of Kageta onto the non-propulsion vehicle of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination, wherein the digital camera is placed onto the non-propulsion vehicle to detect wayside devices, were predictable, and necessary to capture images of areas behind a vehicle towards the ground that may include blind spots hidden from view as Kageta discusses in Paragraphs [0001]-[0003], that also includes monitoring the coupling system that is downwards connecting the propulsion vehicle and non-propulsion to detect any signs of malfunction and possible separation. Therefore one skilled in the art would have a desire to place a rearview camera on a non-propulsion vehicle to face downwardly. 
Next, in pages 18-19, the Appellant asserts that Brinkmann is not concerned with the condition of wayside devices for operation as Kumar provides, or any suggestion that such information can be utilized for controlling the operation of the vehicle of Brinkmann, and that one of ordinary skill in the art would not be motivated to utilize Brinkmann.
The Examiner respectfully disagrees. First, in Col. 12 ll. 8-31 & Col. 17 ll. 48-64, Brinkmann describes in steps 305 & 505, that the driving analysis servers analyze image and video retrieved from the vehicle to determine that a traffic sign, reading as a wayside device, is missing or obscured. Determining whether a traffic sign is missing or obscured is considered determinizing the condition of the traffic sign, or wayside device. Therefore, Brinkmann is concerned with the condition of wayside devices for operation. Then, in response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., […] any suggestion […] that such information could be utilized for controlling the operation of the vehicle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Next, in regards to Appellant’s assertion that one of ordinary skill in the art would not be motivated to utilize Brinkmann, the Examiner notes again that it would also have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to introduce the capability of identifying missing roadside and traffic signs of Brinkmann onto the processor of Kumar, to gather vehicle data in identifying high-risk or unsafe driving conditions at a vehicle as discussed in Cols. 1-2 ll. 55-28. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of identifying missing wayside devices would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brinkmann to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image and video analyses functions into similar systems. Further, applying the capability of identifying missing traffic signs or wayside devices in images to Kumar with images of wayside devices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve the controller of Kumar to incorporate the ability to identify missing traffic signs or wayside devices in images or video. Finally, in regards to Appellant’s assertion that the analysis presents hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the combination of Kumar, Kageta, and Brinkmann teach each and every single claim limitation of claim 16, and the rejection should be maintained under 35 USC 103.

C. Third Ground of Rejection Under Appeal
Regarding claim 17 in pg. 19, the Appellant does not raise any additional arguments.

D. Fourth Ground of Rejection Under Appeal
Regarding claim 18 in pg. 19, the Appellant does not raise any additional arguments.

E. Fifth Ground of Rejection Under Appeal
Regarding claim 19 in pgs. 19-20, the Appellant does not raise any additional arguments.

F. Sixth Ground of Rejection Under Appeal
In pages 20-21, the Appellant asserts that one of ordinary skill the art would not be motivated to incorporate Harvey to the combination of Kumar, Kageta, and Brinkmann, further alleging as impermissible hindsight reconstruction.
The Examiner respectfully disagrees. In regards to Appellant’s assertion that the analysis presents hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In regards to claim 20, Kumar, Kageta, and Brinkmann disclose the system of claim 16 that claim 20 depends from, however they do not disclose the particulars of claim 20 to which the Examiner introduces Harvey, known in the art and pertinent to the problem of determining a vehicle’s location based upon images captured of infrastructure and their conditions imaged from a vehicle, to teach the particulars of claim 20. Brinkmann already teaches of image analysis of wayside devices as taught in Col. 12 ll. 8-31 & Col. 17 ll. 48-64 as previously noted above, and therefore the Examiner counts upon Harvey to further teach the analysis servers to determine a location of the propulsion vehicle when the image data representative of the condition of the one or more wayside devices is imaged. In Col. 2 ll. 18-23, Col. 4. ll. 10-15 & 40-47, Col. 6 ll. 20-37, Harvey teaches of utilizing GPS in determining positions of images captured by a propulsion vehicle, in Harvey’s case a UAV, that can be applied to the analysis processor disclosed and taught by Kumar and Brinkmann, respectively, that would aggregate the images with a location. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the image user interface of Harvey as above, to display the extent or severity of the damage to the infrastructure and assess the amount of damage and costs to repair wayside equipment at greater distances or in poor visibility conditions as Harvey discusses in Cols. 1-2 ll. 44-8, thereby reducing likelihood of train collisions and/or derailment. 
Therefore, the combination of Kumar, Kageta, Brinkmann, and Harvey teach each and every single claim limitation of claim 20, and the rejection should be maintained under 35 USC 103.

G. Seventh Ground of Rejection Under Appeal
In pages 21-23, the Appellant asserts that the combination of Cooper in view of Frashure does not teach or suggest the entire subject matter of claim 1. The Examiner respectfully disagrees.
First, Appellant claims that the pending application presents a novel technique and refers to Paragraph [0041] in the Original Specification.
The Examiner respectfully disagrees. In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “[…] a novel technique for a vehicle system 100 that includes an imaging system with a camera 106 that can be positioned and oriented so that the field of view of the camera 106 includes the interior space of the cab in the vehicle system 100, as well as a portion of the exterior of the vehicle system 100. Original Specification Para. [0041]. This portion of the exterior of the vehicle system 100 can include the space outside of the vehicle system 100 that is viewable through one or more windows 108 of the vehicle system 100 so that at least a portion of the route 104 that is ahead of the vehicle system 100 is viewable in the field of view 110 of the camera 106. Original Specification Para. [0041]. See Fig. 1 below: In this way, the camera 106 can be used to both monitor events inside the vehicle system 100 and examine the route 104 and/or wayside devices outside of the vehicle system 100. Original Specification Para. [0041]. For example, the camera 106 can be used to record performance of the operator of the vehicle system 100 to ensure that the operator is controlling the vehicle system 100 safely, according to rules, requirements, or regulations, is present and aware, and the like, and may then also be used to determine if any external problems exist with the route and/or the wayside devices. Original Specification Para. [0041].”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the Appellant asserts that Frashure does not teach a camera with a field of view that includes the portion of the cab that includes the driver.
The Examiner respectfully disagrees. As previously mentioned above, Frashure teaches this claim feature. In Paragraphs [0015]-[0021], Frashure discloses a vehicular video recording system 10 containing a single forward facing camera that is focused on the area in front of the vehicle. Additionally there is a rear facing mirror in the field of view of the forward facing camera that facilitates capturing video of the driver at the same time the forward video information is gathered, which includes traffic zones and parking lots. The resulting video is shown in Fig. 4 and described in Paragraph [0027], wherein the video frame 80 concurrently captures video of the driver and portions of the cab environment over the driver’s shoulders while operating a traveling vehicle, and the area in front of the vehicle, which is further described in Paragraphs [0019]-[0021] as parking lots, traffic zones, and roads. While the Appellant argues that the video recording system 10’s field of view does not include a portion of the cab that includes the driver but instead includes and captures a mirror, the Examiner notes that the mirror is an object that reflects an image, wherein light bounces off a mirror to show an image of whatever is in front of it, allowing viewers to see a mirror image or reflected image of objects in the environment, and in Frashure’s case, the driver and portions of the cab environment that the driver is in, as depicted in Fig. 4. The Examiner reminds the Appellant that the claim is directed to a system “comprising,” wherein the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Therefore, as previously mentioned in the Final Office Action, Paragraph [0015] in Frashure states that, “in one embodiment, the forward looking camera is located in the cab of the vehicle, wherein the “cab” is the driver compartment of the vehicle and is the area of the vehicle where the driver sits. The Appellant does not claim how big the space or area that the cab encompasses, and in this case, the Examiner reads the cab space to also include the space underneath the windshield as part of the, “cab,” as depicted in Fig. 4, wherein the inset picture of reflected video 84 includes cab space around the driver’s shoulders. Therefore Frashure shows and teaches that there is, “a digital camera configured to generate image data within a field of view of the camera where the field of view includes at least a portion of a cab of the at least one of the propulsion vehicle or the non-propulsion vehicle and at least one of a portion of a route being traveled by the at least one of the propulsion vehicle or the non-propulsion vehicle or one or more wayside devices disposed along the route,” as claimed in claim 1 that definitely teaches or suggests, “a camera with a field of view that includes the portion of the cab that includes the driver.” Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the camera of Frashure as above, to facilitate concurrently monitoring of a driver of a vehicle and an area in front of the vehicle, including route and tracks, using a single forward facing camera and determine if the driver is awake while performing lane tracking and detecting trigger events as Frashure discusses in Paragraphs [0004]-[0008].
Therefore the combination of Cooper and Frashure meets each and every claim limitation of claim 1, and thus the rejection of claim 1 under 35 USC 103 should be maintained.

H. Eighth Ground of Rejection Under Appeal
In pages 24-26, the Appellant first asserts that the combination of Cooper in view of Frashure does not teach or suggest the entire subject matter of claim 1, specifically, the Appellant asserts that Frashure does not teach a camera with a field of view that includes the portion of the cab that includes the driver, and therefore does not teach the corresponding method claim 9. 
The Examiner respectfully disagrees. As previously mentioned above, Frashure teaches this claim feature. In Paragraphs [0015]-[0021], Frashure discloses a vehicular video recording system 10 containing a single forward facing camera that is focused on the area in front of the vehicle. Additionally there is a rear facing mirror in the field of view of the forward facing camera that facilitates capturing video of the driver at the same time the forward video information is gathered, which includes traffic zones and parking lots. The resulting video is shown in Fig. 4 and described in Paragraph [0027], wherein the video frame 80 concurrently captures video of the driver and portions of the cab environment over the driver’s shoulders while operating a traveling vehicle, and the area in front of the vehicle, which is further described in Paragraphs [0019]-[0021] as parking lots, traffic zones, and roads. While the Appellant argues that the video recording system 10’s field of view does not include a portion of the cab that includes the driver but instead includes and captures a mirror, the Examiner notes that the mirror is an object that reflects an image, wherein light bounces off a mirror to show an image of whatever is in front of it, allowing viewers to see a mirror image or reflected image of objects in the environment, and in Frashure’s case, the driver and portions of the cab environment that the driver is in, as depicted in Fig. 4. The Examiner reminds the Appellant that the claim is directed to a system “comprising,” wherein the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Therefore, as previously mentioned in the Final Office Action, Paragraph [0015] in Frashure states that, “in one embodiment, the forward looking camera is located in the cab of the vehicle, wherein the “cab” is the driver compartment of the vehicle and is the area of the vehicle where the driver sits. The Appellant does not claim how big the space or area that the cab encompasses, and in this case, the Examiner reads the cab space to also include the space underneath the windshield as part of the, “cab,” as depicted in Fig. 4, wherein the inset picture of reflected video 84 includes cab space around the driver’s shoulders. Therefore Frashure shows and teaches that there is, “a digital camera configured to generate image data within a field of view of the camera where the field of view includes at least a portion of a cab of the at least one of the propulsion vehicle or the non-propulsion vehicle and at least one of a portion of a route being traveled by the at least one of the propulsion vehicle or the non-propulsion vehicle or one or more wayside devices disposed along the route,” as claimed in claim 1 that definitely teaches or suggests, “a camera with a field of view that includes the portion of the cab that includes the driver.” Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the camera of Frashure as above, to facilitate concurrently monitoring of a driver of a vehicle and an area in front of the vehicle, including route and tracks, using a single forward facing camera and determine if the driver is awake while performing lane tracking and detecting trigger events as Frashure discusses in Paragraphs [0004]-[0008].
In pg. 25, Appellant next claims that Frashure, “does not allow for the camera 16 to determine whether the operator is controlling the vehicle system safely, or according to rules, requirements, or regulations while also determining if external problems exist with the route and/or wayside devices as desired by the [Appellant].”
The Examiner respectfully disagrees. In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., allow for the camera 16 to determine whether the operator is controlling the vehicle system safely, or according to rules, requirements, or regulations while also determining if external problems exist with the route and/or wayside devices as desired) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In pg. 26, the Appellant asserts that Examiner’s assessment of, “the cab space,” reads out the recitation that had been added to the claim that the cab includes a space where an operator of the at least one of the propulsion vehicle or the non-propulsion vehicle is located during travel of the vehicle system. 
The Examiner respectfully disagrees. As previously stated, Paragraph [0015] in Frashure states that, “in one embodiment, the forward looking camera is located in the cab of the vehicle, wherein the “cab” is the driver compartment of the vehicle and is the area of the vehicle where the driver sits. Again, the Appellant has not sufficiently or distinctly limited the claim to define how big the space or area that the cab encompasses, and therefore does not preclude Examiner’s reading of the claimed “cab space” to also include the space underneath the windshield as part of the, “cab,” as depicted in Figs. 1 & 4 in Frashure that shows the driver in the cab as seen in the inset picture of reflected video 84 that also includes portions of the cab space around the driver’s shoulders. Furthermore, it is noted that the features upon which Appellant relies (i.e., The space underneath the windshield is not a space where an operator of a vehicle is located during travel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the combination of Cooper and Frashure meets each and every claim limitation of claim 1 and corresponding method claim 9, and thus the rejection of claims 1 & 9 under 35 USC 103 should be maintained.

I. Ninth Ground of Rejection Under Appeal
Regarding claim 2 in pg. 26, the Appellant does not raise any additional arguments.

J. Tenth Ground of Rejection Under Appeal
Regarding claim 3 in pg. 26, the Appellant does not raise any additional arguments.

K. Eleventh Ground of Rejection Under Appeal
Regarding claim 4 in pgs. 26-27, the Appellant does not raise any additional arguments.

L. Twelfth Ground of Rejection Under Appeal
Regarding claims 5 & 12 in pg. 27, the Appellant does not raise any additional arguments.

M. Thirteenth Ground of Rejection Under Appeal
Regarding claim 6 in pg. 27, the Appellant does not raise any additional arguments.

N. Fourteenth Ground of Rejection Under Appeal
In pages 27-28, the Appellant asserts that the combination of Harvey does not teach the limitations in claims 7 & 14. 
The Examiner respectfully disagrees. In regards to claims 7 & 14, Cooper and Frashure disclose or teach the system of claim 1 and method of claim 9 that claims 7 & 14 depend from, respectively. However they do not disclose the particulars of claims 7 & 14 to which the Examiner introduces Harvey, pertinent to the problem of analyzing images captured of roads and infrastructure and their conditions imaged from a vehicle, to teach the particulars of claims 7 & 14. Cooper already discloses of the embodiment of one or more analysis processors configured to examine the image data generated by the camera to identify at least one of damage to the route, a deteriorating condition of the route, or a condition of the one or more wayside devices, the condition of the one or more wayside devices including at least one of damage to the one or more wayside devices, a missing wayside device, deterioration of the one or more wayside devices, or a change in terrain at or near the one or more wayside devices, wherein Paragraph [0039]-[0044] describes route examining unit 500, being a processor, receives inspection data from sensors 108, includes identification module 506 to examine images of the route 102 to identify damage to the route 102. However, Cooper and Frashure do not explicitly disclose that the one or more analysis processors are configured to edit the image data acquired during a trip of the at least one of the propulsion vehicle or the non-propulsion vehicle to create edited image data that includes the image data representative of the at least one of the damage to the route, the deteriorating condition of the route or the condition of the one or more wayside devices but that does not include other image data. Therefore, the Examiner introduces Harvey, in the same field of endeavor of image analysis of images taken from vehicles, to teach of the one or more analysis processors are configured to edit the image data acquired during a trip of the at least one of the propulsion vehicle or the non-propulsion vehicle to create edited image data that includes the image data representative of the at least one of the damage to the route, the deteriorating condition of the route as discussed in Col. 2 ll. 24-35, Col. 12. Ll. 36-66, Fig. 5, wherein the images from UAV, reading as propulsion vehicle, analyzes condition of infrastructure item, and assigns an indicator color to indicate the extent of damage to infrastructure item and road, thus editing the image data to represent extents of damage. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cooper to integrate the image user interface of Harvey as above, to display the extent or severity of the damage to the infrastructure and asset the amount of damage and costs to repair wayside equipment at greater distances or in poor visibility conditions, thereby reducing likelihood of train collisions and/or derailment. Furthermore, it is noted that Appellant’s remarks fail to comply with 37 CFR 1.111(b) because they merely state that Harvey does not teach or suggest the claim limitations of claim 7 & 14 without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore the combination of Cooper, Frashure, and Harvey teach or suggest the inventions of claims 7 & 14, and thus the rejection of claims 7 & 14 should be maintained under 35 USC 103.

O. Fifteenth Ground of Rejection Under Appeal
Regarding claims 8 & 15 in pg. 29, the Appellant does not raise any additional arguments.

P. Sixteenth Ground of Rejection Under Appeal
Regarding claim 10 in pg. 29, the Appellant does not raise any additional arguments.

Q. Seventeenth Ground of Rejection Under Appeal
Regarding claim 13 in pg. 29, the Appellant does not raise any additional arguments.

R. Eighteenth Ground of Rejection Under Appeal
Regarding claim 21 in pg. 29, the Appellant does not raise any additional arguments.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL CHANG/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        
Conferees:
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Joe Ustaris/
Supervisory Patent Examiner, Art Unit 2483


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.